WAGNER, Associate Judge,
dissenting:
In this case adjudicating appellant’s minor child, E.T.A., to be neglected, we are unable to review her claims of error because a transcript of the trial court’s proceedings could not be prepared due to a malfunction in the court’s equipment. *269While this court has held that an appellant’s failure to pursue reconstruction of the record through procedures available under D.C.App. R. 10(d) will preclude a claim that the record is insufficient for review, see Cole v. United States, 478 A.2d 277, 283-84 (D.C.1984) (citation omitted), the imposition of the forfeiture is inappropriate under the circumstances presented in this case. Here, the child was adjudicated to be neglected because of appellant’s “ongoing mental incapacity and inability to assume her parental responsibilities.” Although generally the acts or omissions of counsel are imputed to the client, “we have qualified that doctrine in cases in which attorneys or guardians have failed adequately to represent the interests of their minor clients or wards.” Haqq v. Dancy-Bey, 715 A.2d 911, 913 (D.C.1998); Godfrey v. Washington, 653 A.2d 371, 373-74 (D.C.1995) (holding that dismissal of complaint for violation of discovery order should have been without prejudice because the actual party injured was a minor); Jones v. Roundtree, 225 A.2d 877, 878 (D.C.1967) (reversing dismissal of minor’s complaint notwithstanding the inexcusable neglect of his attorney because this court was unwilling to visit attorney’s defaults on a minor client). The circumstances are analogous with a mentally ill client who is helpless to protect herself when the lawyer fails to pursue an available avenue for relief.1 See Godfrey, 653 A.2d at 373 (“The few cases considering the issue recognize that those parties who are not able to protect themselves should not suffer because the representative, who is responsible for protecting them, has defaulted.”). Therefore, I would remand the case to the trial court for a determination of whether the record can be reconstructed sufficient to permit appellate review, and if not, for a new trial. See Cole, 478 A.2d at 285. The intervening events outlined in the majority opinion, although compellingly presented, in my view, are not properly before this court and should not determine whether appellant should be accorded her due process right to appellate review. Although I share with my colleagues concern about the impact of the delay associated with a remand, in my opinion, that factor should be evaluated in the trial court where there is an opportunity for a full development of the record in the neglect proceeding and any adoption proceeding. For these reasons, I respectfully dissent from the opinion of the court.

. Initially, counsel for appellant apparently thought that seeking reconstruction of the record would be futile and that the issues could be resolved without the transcript of trial court proceedings.